EXHIBIT 10.49
DRESSER-RAND GROUP INC.
GRANT NOTICE FOR 2008 STOCK INCENTIVE PLAN
RESTRICTED STOCK FOR INDEPENDENT DIRECTORS
FOR GOOD AND VALUABLE CONSIDERATION, Dresser-Rand Group Inc. (the “Company”),
hereby grants to Grantee named below the number of Common Shares (the
“Restricted Shares”) specified below (the “Award”), upon the terms and subject
to the conditions set forth in this Grant Notice, the Dresser-Rand Group Inc.
2008 Stock Incentive Plan (the “Plan”) and the Standard Terms and Conditions
(the “Standard Terms and Conditions”) adopted under such Plan and provided to
Grantee, each as amended from time to time. Each Restricted Share is subject to
the conditions set forth in this Grant Notice, the Plan and the Standard Terms
and Conditions. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions. The Standard
Terms and Conditions may be accessed through Grantee’s personal Smith-Barney
Benefit Access account in the Plan Documents section.

     
Name of Grantee:
   
 
   
Grant Date:
   
 
   
Number of Restricted Shares:
   
 
   
Vesting Schedule/“Period of Restriction”:
  Subject to the Grantee’s continued service, all of the Restricted Shares shall
vest on the first anniversary of the Grant Date.

By accepting this Grant Notice, Grantee acknowledges that he or she has received
and read, and agrees that this Award shall be subject to, the terms of this
Grant Notice, the Plan and the Standard Terms and Conditions.

          DRESSER-RAND GROUP INC.    
 
       
 
      Grantee Signature
By
       
 
       
Title:
      Address (please print):
 
       
 
       
 
     
 
 
     
 
 
     
 

 



--------------------------------------------------------------------------------



 



DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
These Standard Terms and Conditions apply to any Award of restricted Common
Shares (the “Restricted Shares”) granted to an individual who is a director of
the Company (but is not an officer or employee of the Company) under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan (the “Plan”), which are
evidenced by a Grant Notice or an action of the Committee that specifically
refers to these Standard Terms and Conditions.

1.   TERMS OF RESTRICTED SHARES       Dresser-Rand Group Inc., a Delaware
corporation (the “Company”), has granted to the Grantee named in the Grant
Notice provided to said Grantee herewith (the “Grant Notice”) an award of a
number of Restricted Shares (the “Award”) of the Company’s common stock, $0.01
par value per share specified in the Grant Notice. The Award is the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, and the Plan, each as amended from time to time. For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary, as such term is defined in the Plan.   2.   VESTING OF RESTRICTED
STOCK       The Restricted Shares are subject to forfeiture and may not be sold,
assigned, transferred, pledged or otherwise directly or indirectly encumbered or
disposed of (collectively, “Transferred”) until the expiration of a “Period of
Restriction” specified in the Grant Notice. Except as otherwise provided herein,
the Period of Restriction shall expire on each of the dates set forth in the
Grant Notice as long as the Grantee remains a director of the Company or other
service provider to the Company on the applicable vesting date.      
Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, (i) if the Grantee’s service terminates by reason of death,
Disability, or retirement after reaching the age of 65, during the Period of
Restriction, all unvested Restricted Shares shall fully vest and become
nonforfeitable, and (ii) if the Grantee’s service terminates for any reason
other than death, Disability, retirement after reaching the age of 65 or in
other circumstances that do not result in vesting as specified in the Grant
Notice, any Restricted Shares held by the Grantee for which the Period of
Restriction has not then expired shall be forfeited as of the date of such
termination. In addition, the Committee may accelerate vesting of the Restricted
Shares in such other circumstances as it determines are appropriate.   3.  
RIGHTS AS STOCKHOLDER/LEGEND       The Grantee shall have the right to vote the
Restricted Shares, but shall otherwise enjoy none of the rights of a stockholder
(including the right to receive dividends or equivalent payments) during the
Period of Restriction.

 



--------------------------------------------------------------------------------



 



    The Restricted Shares shall be registered in the Grantee’s name on the Grant
Date through a book entry credit in the records of the Company’s transfer agent,
but shall be recorded as restricted non-dividend paying shares of Common Shares
until the expiration of the Period of Restriction. Upon the expiration of the
Period of Restriction with respect to any Restricted Shares, the Company shall
instruct its transfer agent to record such shares as unrestricted. In the event
any stock certificates are issued in respect of the Restricted Shares during the
Period of Restriction, such certificates shall bear a restrictive legend
determined by the Committee until the expiration of the Period of Restriction
with respect to such shares.   4.   CHANGE IN CONTROL       Upon a Change in
Control, any unvested Restricted Shares that have not been forfeited prior to
the date of such Change in Control shall become fully vested.   5.  
RESTRICTIONS ON RESALES OF SHARES       The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Grantee or other subsequent transfers by
the Grantee of any Restricted Shares, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Grantee and other holders
and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.   6.   INCOME TAXES       The Grantee may elect to
be taxed at the time the Restricted Shares are granted, rather than when the
applicable restrictions lapse, by filing an election under Section 83(b) of the
Internal Revenue Code with the Internal Revenue Service within 30 days from the
Grant Date. If the Grantee makes an election under Section 83(b) of the Internal
Revenue Code, the Grantee shall promptly provide a copy of such election to the
Company. The Grantee acknowledges that it is the Grantee’s sole responsibility,
and not the Company’s, to timely file any Section 83(b) election.   7.  
NON-TRANSFERABILITY OF AWARD       The Grantee represents and warrants that the
Restricted Shares are being acquired by the Grantee solely for the Grantee’s own
account for investment and not with a view to or for sale in connection with any
distribution thereof. The Grantee further understands, acknowledges and agrees
that, except as otherwise provided in the Plan, prior to their vesting, the
Restricted Shares may not be sold, assigned, transferred, pledged or otherwise
directly or indirectly encumbered or disposed of except to the extent expressly
permitted hereby and at all times in compliance with the U.S. Securities Act of
1933, as amended, and the rules and regulations of the Securities Exchange
Commission thereunder, and in compliance with applicable state securities or
“blue sky” laws and non-U.S. securities laws. Unless permitted by the Committee,
prior to their vesting, the

 



--------------------------------------------------------------------------------



 



    Restricted Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated by the Grantee other than by will or the
laws of descent and distribution.
 
8.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Award shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.       Subject to the next paragraph,
the Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Grantee and the Company regarding the
Award, and any prior agreements, commitments or negotiations concerning the
Award are superseded.       The Award (including the terms described herein) are
subject to the provisions of the Plan and, if the Grantee is outside the U.S.,
there may be an addendum containing special terms and conditions applicable to
grants in the Grantee’s country. The grant of the Restricted Shares to any such
Grantee is contingent upon the Grantee executing and returning any such addendum
in the manner directed by the Company.   9.   NOT A CONTRACT FOR EMPLOYMENT.    
  Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions
or any other instrument executed pursuant to the Plan shall confer upon the
Grantee any right to continue in the Company’s service as a director or
otherwise.   10.   SEVERABILITY.       In the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.   11.   HEADINGS.      
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
  12.   FURTHER ASSURANCES.       Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of these Standard Terms and Conditions.

 



--------------------------------------------------------------------------------



 



13.   BINDING EFFECT.       These Standard Terms and Conditions shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted heirs, beneficiaries, successors and assigns.   14.   ELECTRONIC
DELIVERY       By executing the Grant Notice, the Grantee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Grantee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Shares via
Company web site or other electronic delivery.

 